Citation Nr: 0931734	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  06-11 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for anxiety reaction with gastric symptoms.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The veteran served on active duty from January 1943 to July 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In August 2007, the veteran testified at a Board hearing held 
at the RO.  A transcript of this hearing is in the claims 
folder.  In October 2007, the appeal was remanded to the RO 
for additional development.

For reasons discussed below, the issue of entitlement to a 
disability rating in excess of 50 percent for anxiety 
reaction with gastric symptoms is again REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking a higher evaluation for his service-
connected anxiety reaction with gastric symptoms which is now 
evaluated as 50 percent disabling.  The provisions of 38 
C.F.R. § 4.126(d) instruct that when, as in this case, a 
single disability has been diagnosed both as a physical 
condition and as a mental disorder, the rating agency shall 
evaluate the disability under a diagnostic code that 
represents the dominant (more disabling) aspect of the 
condition.

In the October 2007 Board remand, the RO was instructed to 
obtain all clinical records documenting treatment for anxiety 
reaction with gastric symptoms subsequent to April 2005.  In 
response, the RO obtained clinical records from VA facilities 
documenting treatment for various disorders, to include 
psychiatric symptomatology and gastrointestinal complaints up 
to November 15, 2007. 

During a January 2009 VA psychiatric examination the Veteran 
reported that he did not receive current treatment for 
psychiatric symptoms but did receive current  treatment at 
two VA facilities for gastrointestinal symptoms such as gas, 
constipation, anemia, and non specific abdominal discomfort.  
As noted above, no clinical records reflecting any treatment 
at VA facilities subsequent to mid November 2007 are 
currently of record.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should obtain copies of all 
clinical records documenting the Veteran's 
treatment for gastrointestinal complaints 
at the Tuscaloosa and Birmingham VA 
Medical Centers subsequent to November 15, 
2007.  All records obtained should be 
associated with the claims folder.  

2.  Then, the RO should readjudicate the 
issue on appeal.  If the Veteran's claim 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be returned 
to this Board for further appellate 
consideration, if otherwise  appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



